EXHIBIT 10.5.2

     SECOND AMENDMENT, dated as of August 20, 2008 (“Second Amendment”), to the
Sale and Servicing Agreement dated as of May 8, 2008 (as amended, restated or
otherwise modified, the “Agreement”), by and among CS Funding VII Depositor LLC,
as the seller (the “Seller”), CapitalSource Finance LLC, as the originator (the
“Originator”), and as the servicer (the “Servicer”), each of the Issuers from
time to time party thereto (collectively, the “Issuers”), each of the Liquidity
Banks from time to time party thereto (collectively, the “Liquidity Banks”),
Citicorp North America, Inc., as the administrative agent for the Issuers and
Liquidity Banks thereunder (the “Administrative Agent”); and Wells Fargo Bank,
National Association, not in its individual capacity but as the backup servicer
(the “Backup Servicer”), and not in its individual capacity but as the
collateral custodian (the “Collateral Custodian”). Terms not otherwise defined
in this Second Amendment shall have the meanings set forth in the Agreement.
     The parties hereto desire to amend the Agreement as set forth below.
     Accordingly, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
     Section 1. Amendments to the Agreement. Effective as of the Effective Date
(as defined below), the Agreement is hereby amended as follows:
     (i) The definition of “Citibank Facilities” set forth in Section 1.1 of the
Agreement is hereby amended by (x) deleting clause (ii) thereof in its entirety
and (y) changing the designation of clause (iii) from “(iii)“to “(ii)”.
     (ii) The definition of “Combined Commitment Amount” set forth in
Section 1.1 of the Agreement is hereby amended and restated in its entirety to
read as follows:
     “Combined Commitment Amount”: As of any day, the lesser of (x) the
aggregate Commitments outstanding hereunder plus the “Class A Commitment”
outstanding under the CREL 2007-A Facility, and (y) $750,000,000.
     (iii) The definitions of “Combined Threshold Amount” and “Combined
Voluntary Reductions” set forth in Section 1.1 of the Agreement are hereby
deleted in their entirety.
     (iv) The definition of “Commitment” set forth in Section 1.1 of the
Agreement is hereby amended by replacing the dollar amount “$400,000,000”
appearing in the third line thereof with the dollar amount “$285,000,000”.
     (v) The definition of “Facility Amount” set forth in Section 1.1 of the
Agreement is hereby amended by replacing the dollar amount “$400,000,000”
appearing in the second line thereof with the dollar amount “$285,000,000”.
     (vi) The definition of “Issuer Purchase Limit” set forth in Section 1.1 of
the Agreement is hereby amended by replacing the dollar amount “$400,000,000”
appearing in the first line thereof with the dollar amount “$285,000,000”.
     (vii) Section 2.1(b) of the Agreement is hereby amended by (x) inserting
“and” immediately before clause (ii) in the second sentence thereof and
(y) deleting clause (iii) in such sentence in its entirety.

 



--------------------------------------------------------------------------------



 



     Section 2. Representations and Warranties of the Seller and the Servicer.
     Each of the Seller and the Servicer, jointly and severally, hereby
represents and warrants as of the date hereof as follows (which representations
and warranties shall survive the execution and delivery of this Second
Amendment):
     (i) The representations and warranties of each of the Seller and the
Servicer set forth in the Agreement are true and correct on and as of such date,
after giving effect to this Second Amendment, as though made on and as of such
date;
     (ii) Following the effectiveness of this Second Amendment, no event has
occurred and is continuing which constitutes a Termination Event or Unmatured
Termination Event;
     (iii) Each of the Seller and the Servicer is in compliance with each of its
covenants and agreements set forth in the Transaction Documents; and
     (iv) This Second Amendment has been duly executed and delivered by the
Seller and the Servicer and constitutes the legal, valid and binding obligation
of the Seller and Servicer, and is enforceable in accordance with its terms
subject (x) as to enforcement of remedies, to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally, from time to time in effect, and (y) to general
principles of equity.
     Section 3. Effective Date; Continued Effectiveness; Governing Law;
Counterparts.
     (a) This Second Amendment shall become effective as of the time and date
(the “Effective Date”) when the Administrative Agent shall have received a
counterpart of (i) this Second Amendment, duly executed and delivered on behalf
of each of the parties hereto, (ii) the Second Amendment to the CREL 2007-A
Facility, dated as of the date of this Second Amendment, duly executed and
delivered on behalf of each of the parties thereto, and (iii) the Collateral
Repurchase Agreement, dated as of the date of this Second Amendment, relating to
that certain Second Amended and Restated Sale and Servicing Agreement, dated as
of May 8, 2008, among CSE QRS Funding II LLC, CSE Mortgage LLC, each of the
Issuers and Liquidity Banks from time to time party thereto, Citicorp North
America, Inc., as the Administrative Agent and Wells Fargo Bank, National
Association, as the Backup Servicer and as the Collateral Custodian.
     (b) Nothing herein shall be deemed to be a waiver of any covenant, or
agreement contained in, or any Termination Event or Unmatured Termination Event
under the Agreement and each of the parties hereto agrees that all other
covenants and agreements and other provisions contained in the Agreement and the
other Transaction Documents as modified by this Second Amendment shall remain in
full force and effect from and after the date of this Second Amendment.
     (c) THIS SECOND AMENDMENT, AND THE AGREEMENT AS AMENDED BY THE SECOND
AMENDMENT, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PROVISIONS
THEREOF (OTHER THAN SECTIONS

2



--------------------------------------------------------------------------------



 



5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
     (d) This Second Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts (including by facsimile or
by electronic mail in portable document format (pdf)), each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.
[Remainder of Page Intentionally Left Blank.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Second Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

              THE SELLER:   CS FUNDING VII DEPOSITOR LLC    
 
           
 
  By:   /S/ JEFFREY A. LIPSON    
 
           
 
  Name:   Jeffrey A. Lipson    
 
  Title:   Vice President and Treasurer    
 
            THE ORIGINATOR AND SERVICER:   CAPITALSOURCE FINANCE LLC    
 
           
 
  By:   /S/ JEFFREY A. LIPSON    
 
           
 
  Name:   Jeffrey A. Lipson    
 
  Title:   Vice President and Treasurer    

[Signatures Continued on the Following Page]

 



--------------------------------------------------------------------------------



 



              ISSUER:   CHARTA, LLC,
in its capacity as an Issuer    
 
           
 
  By:   Citicorp North America, Inc.,
as Attorney-in-Fact    

             
 
  By:   /S/ GERALD F. KEEFE    
 
           
 
  Name:   Gerald F. Keefe    
 
  Title:   Vice President    
 
            LIQUIDITY BANK:   CITIBANK, N.A.,
in its capacity as a Liquidity Bank    
 
           
 
  By:   /S/ GERALD F. KEEFE    
 
           
 
  Name:   Gerald F. Keefe    
 
  Title:   Vice President    
 
            THE ADMINISTRATIVE AGENT   CITICORP NORTH AMERICA, INC.    
 
           
 
  By:   /S/ GERALD F. KEEFE    
 
           
 
  Name:   Gerald F. Keefe    
 
  Title:   Vice President    

 